             Case 1:21-cv-00654 Document 1 Filed 03/11/21 Page 1 of 26




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 RICHARD USHER,

         Plaintiff,

                 v.

 THE UNITED STATES DEPARTMENT
 OF JUSTICE, THE UNITED STATES
 ATTORNEY GENERAL, THE ASSISTANT                                    Civil Action
 ATTORNEY GENERAL FOR THE                                          No. __________
 ANTITRUST DIVISION OF THE UNITED
 STATES DEPARTMENT OF JUSTICE,
 SARAH OLDFIELD, THE OFFICE OF THE
 COMPTROLLER OF THE CURRENCY,
 and THE COMPTROLLER OF THE
 CURRENCY,

         Defendants.


            COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

                                PRELIMINARY STATEMENT

       1.       This Complaint raises profound questions concerning a defendant’s right to access

exculpatory materials in an administrative enforcement action. The Department of Justice

(“DOJ”) has adopted a purposeful and spiteful strategy to prevent a defendant from using the

exculpatory materials that led to his acquittal in his criminal trial to defend himself from the

same allegations in a follow-on administrative enforcement action. Plaintiff Richard Usher seeks

relief in this Court because the United States Government is playing a shell game with

evidence—evidence that the Government has already admitted in the parallel criminal case is

exculpatory—that Usher needs for his defense in the parallel Office of Comptroller of the

Currency (“OCC”) administrative enforcement action that carries severe penalties, including

lifetime banishment from his livelihood. Since Usher’s 2018 acquittal by a New York jury, the
             Case 1:21-cv-00654 Document 1 Filed 03/11/21 Page 2 of 26




OCC and DOJ have worked seemingly together, but possibly in a consciously parallel manner, to

erect procedural barriers and hurdles to deny Usher his constitutional due process rights to a fair

administrative proceeding and to a defense that would be based on that proven exculpatory

evidence.

       2.      The evidence in question (the “Exculpatory Evidence”) consists of nearly three

million records that the DOJ produced to Usher as discovery in a criminal prosecution that DOJ

brought against Usher. DOJ and OCC worked together in seeking to prosecute Usher, but using

the Exculpatory Evidence Usher was able to mount a successful defense before the jury.

       3.      In January 2017, the DOJ Antitrust Division indicted Usher and two others under

the Sherman Act, as part of its much ballyhooed foreign exchange (or “FX”) criminal antitrust

prosecution. The DOJ Antitrust Division issued a press release to trumpet the accusation against

Usher on January 10, 2017, featuring damning quotes from the Deputy Attorney General Sally

Yates and from the top antitrust enforcement official Bill Baer, the former head of the Antitrust

Division then serving in the Associate Attorney General’s office. See Press Release, Dep’t of

Justice Antitrust Division, Three Former Traders for Major Banks Indicted in Foreign Currency

Exchange Antitrust Conspiracy (Jan. 10, 2017). 1

       4.      Usher—a citizen and resident of England—waived extradition to appear in New

York City for a criminal antitrust trial. Using the Exculpatory Evidence, Usher mounted a

powerful and successful defense of his London-based trading conduct in foreign exchange,

demonstrating its permissible purposes and general acceptance in Usher’s industry. In October




   1
     https://www.justice.gov/opa/pr/three-former-traders-major-banks-indicted-foreign-
currency-exchange-antitrust-conspiracy.


                                                 2
             Case 1:21-cv-00654 Document 1 Filed 03/11/21 Page 3 of 26




2018, after a short deliberation, the jury acquitted all three defendants and soundly rejected the

government’s claims of criminal liability under the antitrust laws.

       5.      Other agencies investigated Usher’s FX trading conduct and did not find a basis

for charges. The UK’s Serious Fraud Office (“SFO”) investigated Usher and concluded that no

amount of additional investigating would lead to a criminal charge against him. The UK’s

Financial Conduct Authority (“FCA”) regulated the financial services industry in the UK; its role

includes, among other things, ensuring the industry’s stability; it took no action against Usher.

The Fraud Section of the Criminal Division of the DOJ also investigated Usher and the FX

industry and did not indict Usher.

       6.      Despite the acquittal on the charges brought by the Antitrust Division, the OCC is

persisting in prosecuting an administrative enforcement action against Usher. The OCC’s case

arises from an investigation it coordinated with DOJ, and is based on the same foreign exchange

conduct: The administrative law judge in the OCC action has written that “it is beyond dispute

that the [OCC’s] charges . . . arise from the same alleged course of conduct that formed the basis

for [Usher’s] criminal prosecution by the Antitrust Division.” Order on Motion to Dismiss at 50,

In the Matter of Usher, OCC No. AA-EC-2017-3 (July 28, 2020).

       7.      The penalties that the OCC seeks against Usher are severe: lifetime banishment

from the banking industry and a $1.5 million penalty.

       8.      The OCC’s theory is that Usher’s trading caused the distant parent of the bank

that employed Usher to plead guilty to a criminal antitrust violation. The OCC will use the

bank’s guilty plea to support its case for Usher’s liability in the OCC matter. Usher, of course,

has been acquitted of the criminal antitrust charges in his jury trial in the Southern District of

New York. His defense is, in part, that for whatever good faith reasons the bank chose to plead



                                                  3
             Case 1:21-cv-00654 Document 1 Filed 03/11/21 Page 4 of 26




guilty, the government is estopped from claiming it is because Usher’s acquitted trading created

any criminal antitrust liability. Moreover, Usher’s FX trading was fully within FX trading norms

of banks operating in the London FX marketplace, as the Exculpatory Evidence amply

demonstrates.

       9.       Usher’s request is exceedingly modest: he asks to defend himself, for a second

time, in a second, parallel American proceeding, using the same evidence that the U.S.

Government has already gathered and produced to him as exculpatory.

       10.      As a practical matter, the Exculpatory Evidence is already in Usher’s possession.

All he needs is DOJ’s consent for Usher to “use” that evidence by presenting it to another arm of

the same government—i.e., OCC personnel. All use of the Exculpatory Evidence would be

governed by the protective order entered in the OCC matter by an administrative law judge. 2

       11.      Because the foreign exchange investigation has spawned numerous criminal

prosecutions and related civil litigations, there are dozens of legal teams in the United States and

Europe that have received all, or substantial portions, of these very same exculpatory materials

from the U.S. DOJ and the banks themselves. Of the numerous legal teams in the world who

have a valid need for these materials, only Usher and another OCC defendant have been denied

access to them. The rest have and are using them extensively in trials, depositions, and motion

practice.

       12.      While Usher’s request is modest and imposes no logistical burden on the

government at all, the government’s response reeks of obstruction and spite arising from its trial

loss and a contempt for due process and its Brady obligations. The DOJ Antitrust Division has



   2
     Usher’s OCC proceeding is presided over by Administrative Law Judge Jennifer Whang, of
the Office of Financial Institutions Adjudication (“OFIA”).


                                                 4
            Case 1:21-cv-00654 Document 1 Filed 03/11/21 Page 5 of 26




undertaken a campaign of intransigence and resistance, seeking in essence to bury the

Exculpatory Evidence, including the very evidence that embarrassed it at Usher’s criminal trial.

In order to deny Usher evidence before the OCC, the DOJ Antitrust Division even took the

position last year that the trial exhibits from the Antitrust Division’s 2018 SDNY antitrust

criminal trial were not public documents, and Usher could not use even the SDNY trial exhibits

in the OCC proceeding. After that vindictive strategy failed, 3 the United States Government has

employed its limitless resources to undertake a series of additional maneuvers to frustrate

Usher’s efforts to defend himself using the Exculpatory Evidence. Taken together, these

maneuvers make up the shell game referenced at the top of this Complaint:

                       (a)    To start with, the OCC denied possession of—and responsibility

               for—the Exculpatory Evidence, redirecting Usher to DOJ.

                       (b)    A simple way to allow Usher to defend himself would have been a

               minor amendment of the protective order entered in the SDNY criminal case. But

               DOJ strenuously opposed such an amendment, arguing that Usher should instead

               submit to the Touhy process.

                       (c)    Then, when Usher submitted the Touhy request that the DOJ

               Antitrust Division demanded, DOJ denied the request in its entirety, citing

               reasons that lack merit and logic. See Ex. 15, infra (Feb. 9, 2021 Letter from

               Sarah Oldfield) (“The Department denies your request for ‘the complete set of




   3
      United States v. Usher, No. 17-cr-19, 2021 U.S. Dist. LEXIS 1974 at *3 (S.D.N.Y. Jan. 6,
2021) (ruling that “trial exhibits generally, and certainly including the trial exhibits contested
here, are public documents”).


                                                 5
             Case 1:21-cv-00654 Document 1 Filed 03/11/21 Page 6 of 26




               documents’ produced by the Division to Mr. Usher in criminal discovery.”). DOJ

               thus refused the release of any of the Exculpatory Evidence.

       13.     In the parallel OCC action (which was announced at the same time as the

Antitrust Division’s indictment in January 2017), the United States Government seeks to deprive

Usher of his livelihood and his life savings. Usher is entitled to due process. U.S. Const. amend.

V.; Goldberg v. Kelly, 397 U.S. 254, 262 (1970). That due process includes the right to present

all available defenses. Am. Sur. Co. v. Baldwin, 287 U.S. 156, 168 (1932). It also includes the

right to access the exculpatory evidence that the government possesses. Sperry & Hutchinson

Co. v. FTC, 256 F. Supp. 136, 142 (S.D.N.Y. 1966).

       14.     The Exculpatory Evidence at issue in this action already has been collected; it has

already been produced to Usher; it has already proven its capacity to exonerate Usher. All Usher

asks is for one executive agency of the U.S. Government to permit him to present the evidence to

another executive agency in its parallel proceeding involving the same conduct.

       15.     DOJ’s refusal to grant the permission Usher seeks violates both DOJ’s own Touhy

regulations and the Constitution. Moreover, the United States Government’s continued pursuit

of the OCC’s administrative action without permitting Usher to present already-gathered,

already-proven-to-be-exculpatory evidence would offend due process. Usher therefore asks this

Court, in essence, to require the government either to permit Usher to use the Exculpatory

Evidence before the OCC or to abandon the (second) prosecution of Usher.

       16.     “An inscription on the walls of the Department of Justice states the proposition

candidly for the federal domain: ‘The United States wins its point whenever justice is done its

citizens in the courts.’” Brady v. Maryland, 373 U.S. 83, 87 (1963). The government has lost

sight of that guiding principle here. The fact that one prosecution of Usher has ended in an



                                                6
             Case 1:21-cv-00654 Document 1 Filed 03/11/21 Page 7 of 26




acquittal is not a license to obstruct justice in a follow-on action. The Court should require the

United States Government to permit justice to be done.

                                          THE PARTIES

       17.      Usher is a lifelong resident and citizen of England. He resides in the County of

Kent, England. For approximately twenty years, and until the commencement in 2013 of the

investigations referred to above, Usher worked in London as a foreign exchange trader. All of

his activities that give rise to the OCC action, as well as the criminal prosecution, occurred in

London.

       18.      The Department of Justice (also the “DOJ”) is an executive department of the

United States Government. 28 U.S.C. § 501.

       19.      The United States Attorney General is the head of DOJ. 28 U.S.C. § 503.

       20.      The Assistant Attorney General for the Antitrust Division of the United States

Department of Justice (the “AAG”) is an Assistant Attorney General, 28 U.S.C. § 506,

supervising DOJ’s Antitrust Division (the “Antitrust Division”).

       21.      Sarah Oldfield, Esq. is a Deputy Chief Legal Advisor in the Antitrust Division.

       22.      The Office of the Comptroller of the Currency (also the “OCC”) is a bureau

within the Department of the Treasury. 12 U.S.C. § 1(a). The OCC supervises national banking

associations and other institutions. 12 U.S.C. § 1813(q)(1).

       23.      The Comptroller of the Currency (the “Comptroller”) is the chief officer of the

OCC. 12 U.S.C. § 1(b).

                                 JURISDICTION AND VENUE

       24.      The Court has jurisdiction under 5 U.S.C. § 702, 28 U.S.C. § 1331, and 28 U.S.C.

§ 1346(a)(2).

       25.      Venue is proper in this district under 28 U.S.C. § 1391(b)(1), (b)(2), and (e)(1).

                                                  7
                Case 1:21-cv-00654 Document 1 Filed 03/11/21 Page 8 of 26




                                         BACKGROUND

                              The London Foreign Exchange Market

       26.       The foreign exchange market is the largest financial market in the world, with a

turnover of trillions of dollars each day. FX currencies are traded in pairs, with a quantity of one

currency exchanged for a quantity of another currency. The most heavily traded currency pair in

the world is euros for dollars (EUR/USD).

       27.       Foreign exchange transactions take a variety of forms. “Spot” trades are the

simplest FX transactions. These transactions settle within two days.

       28.       The FX spot market is over-the-counter and decentralized. This means that there

is no centralized exchange such as the New York Stock Exchange, and the existence of the

market depends on a group of “market-maker” banks, which continually stand ready to buy or

sell currencies. Market-maker banks provide customers and other counterparties with

“liquidity,” i.e., an uninterrupted supply of currency.

       29.       FX traders at market-making banks buy or sell currencies to provide their banks

with the inventory of currency that the banks need in order to fill customer orders (or to engage

in trades for the banks’ own accounts). To obtain the currency that banks need to meet

customer/counterparty demand (and supply), traders buy from and sell to other banks and other

counterparties, such as hedge funds. The aggregate of buyer-seller relationships among the

various market-making banks is called the “interdealer market.”

       30.       Beginning in 2007 or earlier, it was common for traders, salespersons, brokers,

and clients in the FX marketplace to communicate in electronic “chatrooms.” Bloomberg or

Reuters typically operated these chatrooms. The chatrooms could accommodate two or more

participants.




                                                  8
             Case 1:21-cv-00654 Document 1 Filed 03/11/21 Page 9 of 26




       31.     Chatrooms among traders featured discussions of market information, known as

“market color,” which banks encouraged traders to collect. FX traders who needed to buy or sell

currency also used chatrooms to identify counterparties and agree on transactions (that is, a

selling bank would seek a buying bank to match off with, or vice versa). In addition, chatrooms

included frequent socializing and humor.

       32.     Usher traded spot FX in London. His employer was JP Morgan (Europe) Ltd, a

UK-incorporated entity remotely descended—and separated by numerous intermediary

corporations—from JPMorgan Chase, N.A.

       33.     During the period 2007-2013, Usher participated in numerous Bloomberg

chatrooms. The DOJ and OCC proceedings discussed in this Complaint focused on his trading

and trading-related discussions in one such chatroom. The three other participants in that

chatroom were FX traders affiliated with Citibank, Barclays, and UBS in London or elsewhere in

Europe.

                           The Investigations and SDNY Prosecution

       34.     DOJ investigated allegations of misconduct in the FX industry in coordination

with other agencies, including the OCC, the Board of Governors of the Federal Reserve System,

and the Commodity Futures Trading Commission (CFTC). DOJ’s Antitrust Division announced

an indictment against Usher in the Southern District of New York on January 9, 2017.

       35.     DOJ’s indictment charged Usher and his codefendants with violating the Sherman

Antitrust Act, 15 U.S.C. § 1. The Indictment alleged that Usher and the other members of the

chatroom at issue conspired to “fix prices,” “rig bids,” and “eliminate competition” in the

worldwide market for euros and dollars. Ex. 1, at 7 and passim.

       36.     In the criminal case discovery, based on the U.S. Government’s constitutional

obligations to Usher, DOJ produced nearly three million records. Those records (i.e., the

                                                 9
             Case 1:21-cv-00654 Document 1 Filed 03/11/21 Page 10 of 26




Exculpatory Evidence) included mostly documents that DOJ had collected from other parties,

but also documents that DOJ had created.

       37.     Usher reviewed significant portions of the Exculpatory Evidence to prepare his

defense for the antitrust jury trial. As the trial drew near—and even during the course of the

trial—he continued to re-explore, re-review, and re-analyze discovery documents pertinent to

DOJ’s developing case.

       38.     At trial, Usher presented records from the Exculpatory Evidence as a major part

of his defense. These records included trading data, order books reflecting customer orders,

additional Bloomberg chats, emails, and other evidence.

       39.     Usher used the Exculpatory Evidence at the criminal trial to advance multiple

defense purposes, including (but not limited to) the following:

                      (a)     Context to trading “episodes.” DOJ built its prosecution case

               around a series of trading “episodes.” Each episode was a terse, cryptic chatroom

               discussion among traders buying and selling currencies. DOJ interpreted

               language from each episode as evidence of “collusive” cooperation among

               competing traders. At trial, Usher presented exculpatory context to the episodes

               from various forms of data and communications. That context demonstrated the

               permissible purposes that the chatroom chats served, including standard free

               market buy-sell transactions between banks (known as “matching”) that served

               the interests of each bank and its customers. Such legitimate buy-sell

               coordination is “vertical” buy-sell coordination in the parlance of antitrust law,

               not “horizontal”.




                                                10
             Case 1:21-cv-00654 Document 1 Filed 03/11/21 Page 11 of 26




                       (b)      Evidence of prevalent industry practices. DOJ’s indictment

                alleged that Usher, his codefendants, and a cooperating witness entered into a

                “conspiracy”—i.e., an agreement—to fix prices, rig bids, and eliminate

                competition. According to DOJ, the manifestations of that agreement were

                certain, specified trading-relating practices. At trial, Usher presented chatrooms

                transcripts and other communications from around the FX market showing the

                relevant trading practices to be prevalent, well-accepted industry trading norms—

                not the terms of any agreement. The Exculpatory Evidence demonstrated the

                legitimate and widely accepted role of market color that served marketplace

                participants.

       40.      In October 2018, after a three-week trial, the jury acquitted the defendants in

approximately four hours.

                                  The OCC Enforcement Action

       41.      The OCC issued a Notice of Charges for Prohibition and Notice of Assessment of

Civil Money Penalty on January 9, 2017, i.e., the same day that DOJ announced its indictment.

Ex. 2. Further illustrating the coordination between the OCC and DOJ, both charging documents

highlighted the same key currency trades and chatroom conversations allegedly reflecting

coordination.

       42.      OCC enforcement actions are assigned for merits hearings and pretrial

proceedings to the Office of Financial Institution Adjudication (or “OFIA”). An OFIA ALJ

entered a stay of the OCC proceedings pending disposition of the criminal case.

       43.      Even after the acquittal, the OCC’s action remained dormant for more than

another year. The OCC revived the action in late 2019-early 2020.




                                                 11
             Case 1:21-cv-00654 Document 1 Filed 03/11/21 Page 12 of 26




       44.     The OCC’s original charging document alleged, in part, a violation of the same

statute charged in DOJ’s indictment, namely section 1 of the Sherman Antitrust Act. After

motion to dismiss practice, the OCC withdrew the allegation that Usher violated any law. Ex. 3.

The OCC’s factual allegations remained unchanged, however.

       45.     The OCC’s operative charges characterize Usher’s conduct as collusive

“coordination” with “competitors” (that did not violate antitrust or other laws). Ex. 3, ¶ 23 and

passim.

       46.     The OCC’s operative charges allege that Usher’s chatroom conversations

constituted “unsafe and unsound” practices. Id. and passim. According to a prior opinion of the

Comptroller, an “unsafe and unsound” practice is one that was “contrary to generally accepted

standards of prudent operation” and generated “abnormal risk or loss or damage”—the so-called

“Horne standard.” In the Matter of Patrick Adams, No. AA-EC-11-50, 2014 OCC Enf. Dec.

LEXIS 278 (OCC Sep. 30, 2014) (quoting Statement of Chairman John E. Horne, 122 Cong.

Rec. 26474 (1966)) (emphasis added). 4

       47.     The OCC’s operative charges allege that Usher acted “recklessly.” Ex. 3, ¶¶ 23,

55(a). Both the Horne standard and the alleged recklessness make relevant Exculpatory

Evidence about the trading practices of other banks, to establish the prevailing practices in

London in existence at the time of the events at issue.




   4
      The Court of Appeals for the District of Columbia Circuit also requires the agency to prove
that the conduct in question “threaten[ed] the financial integrity of the [bank].” Dodge v.
Comptroller of the Currency, 744 F.3d 148, 156 (D.C. Cir. 2014) (internal quotations omitted).
In the Usher proceeding, the OCC has disavowed having to make this showing. Order on
Motion to Dismiss at 21 n.36, In the Matter of Usher, OCC No. AA-EC-2017-3 (July 28, 2020).


                                                12
             Case 1:21-cv-00654 Document 1 Filed 03/11/21 Page 13 of 26




       48.     The OCC, like DOJ before it, has undertaken to present its case through a series

of trading “episodes.” Those episodes (like DOJ’s episodes) are short fragments of chatroom

conversations. The episode list that the OCC has provided to date overlaps only in part with the

set of episodes addressed at the criminal trial; the OCC has stated that its present intention is to

use additional episodes than those the DOJ featured at its trial.

       49.     Usher has pleaded a variety of defenses to the charges. Ex. 4. One of his

affirmative defenses is that he did not receive the “fair notice” that the Constitution requires

before a significant administrative penalty may be imposed. Id. at 8-9.

       50.     The OFIA ALJ has entered a protective order to govern the OCC proceeding. Ex.

5. The OCC Protective Order provides that documents produced in discovery in the OCC

proceedings may be used only for purposes of that proceeding, and may be disclosed only to the

parties, the administrative law judge, and their agents. Id. ¶ 2 and passim.

       51.     Discovery in the OCC action is well under way. Fact depositions begin this

month (March 2021) and end on June 1, 2021. All of discovery is scheduled to conclude on

August 12, 2021. The evidentiary hearing on the merits starts on December 6, 2021. Usher’s

counsel estimate that the duration of the hearing will be approximately two weeks.

       52.     In meet-and-confer discussions, Usher’s counsel informed the OCC of his need to

use the Exculpatory Evidence in his defense. OCC counsel stated that they do not have

possession, custody, or control of the evidence collected by DOJ. OCC counsel also denied that

DOJ had been part of the OCC’s “prosecution team.” The OCC reiterated these assertions in

discovery-related briefing. Ex. 6, at 5 & nn.2-3.

       53.     The OCC’s operative charging document seeks to ban Usher for life from the

banking industry and to fine him 1.5 million dollars. Ex. 3, at 1-2, 21.



                                                 13
              Case 1:21-cv-00654 Document 1 Filed 03/11/21 Page 14 of 26




                                   The SDNY Protective Order

        54.     Discovery in the criminal case was governed by a protective order entered by the

Honorable Richard M. Berman, United States District Judge (the “SDNY PO”). Ex. 7. The

SDNY PO permitted Usher and his codefendants to use the DOJ-produced discovery in

connection with the criminal case. Id. ¶ 1.

        55.     After Usher’s acquittal, his attorneys disabled their discovery database,

terminating their access to the Exculpatory Evidence. Usher’s counsel refrained from

irretrievably destroying the evidence—keeping a dormant, archived copy—in view of its

potential importance to any subsequent actions against Usher.

        56.     As noted supra, the OCC action resumed in late 2019-early 2020. The OFIA ALJ

denied Usher’s first motion to dismiss the OCC action on July 28, 2020.

        57.     On August 14, 2020, Usher asked Judge Berman to amend the SDNY PO to

permit Usher to use the DOJ discovery in the OCC action. Usher made the request jointly with

his SDNY codefendant (and fellow OCC target) Rohan Ramchandani. Usher and Ramchandani

argued that the amendment of the SDNY PO would spare various third parties the burden of

producing any documents. Ex. 8, at 4.

        58.     Despite the lapse of nearly two years since the defeat of criminal charges and the

manifest absence of additional antitrust prosecutions, DOJ insistently (and vindictively) opposed

an amendment of the SDNY PO. As discussed further infra, DOJ asserted that Usher and

Ramchandani should seek any DOJ documents they need through the “Touhy process.”

        59.     At a conference held on November 4, 2020, Judge Berman granted Usher and

Ramchandani permission to access the previously produced DOJ discovery, on a temporary

basis, in order to identify specific records that they wish to use in their respective OCC defenses.

Ex. 9, at 27.

                                                 14
             Case 1:21-cv-00654 Document 1 Filed 03/11/21 Page 15 of 26




       60.     On December 18, 2020, Ramchandani compiled a list of 58 documents as to

which he sought an amendment of the SDNY PO. Ex. 10. Judge Berman denied the request.

Ex. 11. Judge Berman stated, however, that the SDNY PO’s obligations would not apply to

documents “for which [Ramchandani] has a pending or approved Touhy request.” Id. at 3.

       61.     Usher continues intensive efforts to access and review DOJ’s discovery pursuant

to the temporary authorization Judge Berman granted at the November 4, 2020 conference.

Usher is scheduled to update Judge Berman about his review by March 29, 2021.

       62.     In discussions with DOJ, Usher’s counsel have promised repeatedly to cooperate

with any requests by DOJ for additional protections of the Exculpatory Evidence—on top of

those already provided by the OCC Protective Order—such as sealing documents, as needed.

                                       The Touhy Process

       63.     In proceedings before Judge Berman, DOJ repeatedly represented that Usher can

and should seek access to DOJ documents through the “Touhy process”:

                      (a)     In an August 21, 2020 letter, DOJ wrote that Usher “ha[s] an

               alternative . . . means of discovery” preferable to an amendment of the SDNY PO.

               Ex. 12, at 5. DOJ explained: “With respect to materials created by [DOJ] or

               other U.S. federal agencies . . . there is an established process for requesting such

               materials in . . . the Touhy process.” Id.

                      (b)     At the November 4, 2020 conference, DOJ stated: “If Mr. Usher

               and Mr. Ramchandani wanted to use [certain documents] . . . they would have to

               file a Touhy request.” Ex. 9, at 20.

                      (c)     In a November 16, 2020 letter, DOJ represented to the court: “The

               Government has informed Defense Counsel of the means by which they could

               seek to use the documents in the OCC proceeding (including through . . . the

                                                 15
             Case 1:21-cv-00654 Document 1 Filed 03/11/21 Page 16 of 26




               Touhy process).” Ex. 13, at 2. DOJ added in its letter to the court: “If Defense

               Counsel follow those protocols, that may resolve all disputes.” Id. (emphasis

               added). 5

                       (d)    Opposing Ramchandani’s request to amend the SDNY PO as to 58

               documents, DOJ wrote on December 18, 2020 that—instead of the amendment—

               “Mr. Ramchandani . . . is invited to file a request under 28 C.F.R. §§ 16.21 et

               seq., commonly known as the Touhy regulations, which govern the provision of

               material in the Department’s files.” Ex. 10, at 8.

       64.     On January 14, 2021, Usher submitted a comprehensive Touhy request by letter to

the Assistant Attorney General for the Antitrust Division, Makan Delrahim. Usher’s Touhy

request sought “the complete set of documents produced by [DOJ] to [Usher] in discovery in . . .

the criminal case.” Ex. 14, at 1.

       65.     Usher noted in his Touhy letter that the documents at issue “are directly relevant

to the OCC case and critical to [Usher’s] ability to present a defense similarly robust to the one

that achieved his criminal case acquittal.” Ex. 14, at 1. Usher explained in general terms the

ways in which he intends to use the DOJ discovery in the OCC proceeding. Id. at 1-2. He




   5
     DOJ also requested, and Judge Berman so instructed, that Usher petition the ALJ to issue
subpoenas to obtain documents. Usher petitioned the ALJ for subpoenas to recreate the
Exculpatory Evidence. The ALJ ordered Usher to propose subpoenas that covered a smaller set
of documents. While Usher intends to comply with this order, for the reasons set forth in this
complaint, Usher requires access to the full suite of Exculpatory Evidence his Touhy request
covers.


                                                16
             Case 1:21-cv-00654 Document 1 Filed 03/11/21 Page 17 of 26




described the materials included in DOJ’s discovery and attached a DOJ-compiled index of the

records at issue. Id. at 2 and Exhibit B. 6

       66.     Usher’s Touhy letter analyzed the reasons why Usher’s request was meritorious

under DOJ’s Touhy regulations, specifically including 28 C.F.R. § 16.26. Ex. 14, at 2. Usher

explained that, as a practical matter, because Usher possesses the documents at issue, granting

the Touhy request would not require DOJ to make a production or incur other expenses.

       67.     On February 9, 2021, Sarah Oldfield, Esq., Deputy Chief Legal Advisor in the

Antitrust Division, provided a response by letter on DOJ’s behalf. Ex. 15. That February 9 letter

denied Usher’s Touhy request in its entirety. Oldfield asserted that Usher’s request was “unduly

burdensome” and that Usher had not “provide[d] any justification for his request.” Id. at 2.

Oldfield added that any “FBI draft transcripts . . . are likely privileged,” and that Usher should

obtain “third-party documents . . . directly from those parties.” Id. Oldfield did not specify the

“burden” DOJ anticipated. Oldfield’s response did not address Usher’s Brady-based need for the

documents or the fact that the Antitrust Division had previously seen fit to produce these

materials as part of its Brady disclosures.

                       Other Proceedings Relating to the FX Investigation

       68.     The investigation by DOJ, the OCC, and other agencies into banking practices in

the FX industry has generated numerous legal proceedings.




   6
     In an abundance of caution, Usher is redacting DOJ’s discovery index, i.e., Exhibit B to
Exhibit 14, except for the column headers at the top of the index. Usher will separately seek
leave to file under seal an unredacted version of this document.


                                                 17
              Case 1:21-cv-00654 Document 1 Filed 03/11/21 Page 18 of 26




       69.       DOJ has brought two additional criminal prosecutions arising from the same

foreign exchange investigation. United States v. Johnson et al., No. 16-cr-457 (S.D.N.Y.);

United States v. Aiyer et al., No. 18-cr-333 (S.D.N.Y.). Trial has concluded in both matters.

       70.       The OCC, the Board of Governors of the Federal Reserve System, and the CFTC

have brought enforcement actions against multiple banks as a result of the same FX

investigation.

       71.       Civil plaintiffs have brought numerous civil suits against numerous banks on the

basis of information developed in the government’s investigations. At least nineteen such

actions are pending in the Southern District of New York. See, e.g., In re Foreign Exchange

Benchmark Rates Antitrust Litigation, No. 13-cv-7789 (S.D.N.Y.).

       72.       Civil suits against various banks arising from the government’s FX investigations

also are pending in other jurisdictions, such as the UK.

       73.       These myriad legal proceedings have involved disclosures and discovery,

including disclosures and discovery of records overlapping with the Exculpatory Evidence at

issue here.

        COUNT ONE: UNLAWFUL DENIAL OF USHER’S REQUEST FOR THE
               EXCULPATORY EVIDENCE (DOJ DEFENDANTS)

       74.       This Count incorporates by reference the preceding paragraphs of this Complaint.

       75.       Usher is being prosecuted for the second time by an executive agency of the

United States Government, after being once acquitted by a jury. The OCC’s action arises from

the same set of facts prosecuted by DOJ. The OCC’s action revolves around significantly

overlapping legal and factual issues. The OCC’s action threatens severe penalties against Usher.

       76.       Usher needs the Exculpatory Evidence in order to properly defend himself in the

OCC’s action. The Exculpatory Evidence would serve at least the following purposes:


                                                 18
           Case 1:21-cv-00654 Document 1 Filed 03/11/21 Page 19 of 26




                     (a)     Providing exculpatory context to the OCC’s hand-picked trading

              episodes, by showing from surrounding evidence that Usher’s conduct in those

              episodes was not “collusive” with other banks, and instead served Usher’s bank’s

              own lawful interests.

                     (b)     Challenging the OCC’s allegation that certain alleged behaviors

              were the terms of an “agreement,” and showing those behaviors instead to be

              prevalent market practices and norms. See Link v. Mercedes-Benz of N. Am., Inc.,

              788 F.2d 918, 927 (3d Cir. 1986) (where “[a]n essential element of the . . . case

              required [proof that the defendant] conspired with [others],” evidence properly

              showed that the conduct in question “occurred due to independent action

              motivated by . . . industry practice”).

                     (c)     Challenging the OCC’s allegation that the foreign exchange

              practices at issue were contrary to “generally accepted standards,” and showing

              instead that those practices were commonly treated in the industry as prudent—

              i.e., consistent with the Horne standard. See In the Matter of Faigin, No. FDIC-

              11-269e, 2015 OFIA LEXIS 4, at *213 (FDIC Aug. 21, 2015) (failure to conduct

              a certain financial analysis was not unsafe or unsound “in the absence of evidence

              showing that [the analysis] was a standard industry practice”). 7

                     (d)     Challenging the OCC’s allegation that Usher’s conduct imposed

              any actionable “abnormal risk” on JPMorgan. Only a “reasonably foreseeable”

              risk can support an enforcement action. Kaplan v. United States Office of Thrift



   7
    Enforcement actions of the OCC and the Federal Deposit Insurance Corporation are
governed by the same statute, 12 U.S.C. § 1818.


                                                19
             Case 1:21-cv-00654 Document 1 Filed 03/11/21 Page 20 of 26




               Supervision, 104 F.3d 417, 421 (D.C. Cir. 1997). The foreseeability of the risk

               that a bank will incur penalties for certain conduct dramatically decreases where

               the conduct was prevalent in the industry.

                      (e)     Challenging the OCC’s allegation that Usher acted “recklessly” in

               adopting certain practices common in his industry. See Mfrs. Hanover Tr. Co. v.

               Drysdale Sec. Corp., 801 F.2d 13, 24 (2d Cir. 1986) (“overall standards of

               industry practice” can suffice to “negate [a] claim of . . . recklessness”).

                      (f)     Supporting Usher’s affirmative defense that he did not receive the

               “fair notice” that the Constitution requires in order for a significant administrative

               penalty to be permissible. See Ohio Cast Prods. v. OSHRC, 246 F.3d 791, 799

               (6th Cir. 2001) (“Factors that the court[s] weigh[] in evaluating adequate notice

               include . . . common understanding and commercial practice.”).

       77.     Usher’s Touhy request was meritorious under DOJ’s own Touhy regulations, 28

C.F.R. §§ 16.21-16.29, because, among other reasons:

                      (a)     Usher identified with particularity the records he was requesting,

               namely the Exculpatory Evidence, by referencing and attaching DOJ’s own index

               of those records.

                      (b)     The Exculpatory Evidence is relevant to the OCC proceeding for at

               least the reasons described supra ¶ 76.

                      (c)     The disclosure Usher requested is appropriate under the rules of

               procedure applicable to the OCC proceeding.

                      (d)     The requested disclosure is appropriate under the law of privilege.

               Indeed, any privilege that may have attached to records included in the



                                                 20
             Case 1:21-cv-00654 Document 1 Filed 03/11/21 Page 21 of 26




                 Exculpatory Evidence dissolved when DOJ produced those records to Usher and

                 his codefendants for use at a public trial.

                          (e)   The disclosure would violate no statute, rule of procedure, or

                 regulation.

                          (f)   The disclosure would reveal no classified information, confidential

                 source, confidential information, or investigatory records compiled for law

                 enforcement purposes. All of the records at issue have already been revealed to

                 Usher and his codefendants. All of the records are already in Usher’s custody, but

                 to date Usher lacks the authority to use them in the OCC proceeding. Most if not

                 all of the records at issue have been disclosed to numerous other litigants in other

                 dockets. And Usher seeks only to disclose the Exculpatory Evidence to the

                 United States Government itself—i.e., the OCC prosecutors and administrative

                 law judge—subject to the OCC Protective Order, as well as other protections,

                 should DOJ request them.

                          (g)   The disclosure would not interfere with enforcement proceedings

                 or impair the effectiveness of investigative techniques and procedures. The

                 statute of limitations has run on any antitrust violation relating to the records at

                 issue.

                          (h)   The disclosure would not improperly reveal trade secrets.

       78.       DOJ’s denial of Usher’s Touhy request through Oldfield’s letter was a final

agency action.

       79.       DOJ’s explanations for its denial of Usher’s Touhy request lack merit and logic,

because, among other reasons:



                                                   21
Case 1:21-cv-00654 Document 1 Filed 03/11/21 Page 22 of 26




          (a)     The request is not at all “burdensome.” The disclosure Usher

  requests involves no burden to DOJ at all. The disclosure involves only materials

  already disclosed to Usher. DOJ is not being asked to gather any additional

  evidence. DOJ will not need to conduct any search or review any documents. It

  will not need to produce a single document. Usher asks only for DOJ to consent

  to Usher’s use of the Exculpatory Evidence in his custody before another forum

  of the United States Government. At issue is only Usher’s timely authorization to

  access the information already in his custody.

          (b)     Usher’s Touhy letter demonstrated the relevance of the

  Exculpatory Evidence to the OCC proceeding. Compare 28 C.F.R. § 16.22(d)

  (“[T]he responsible U.S. Attorney shall request a summary of the information

  sought and its relevance to the proceeding” (emphasis added)), with Ex. 15

  (Oldfield’s letter, incorrectly characterizing § 16.22(d) and even-less-pertinent

  regulations as requiring “particularity”).

          (c)     Any transcripts and “draft transcripts” referenced in Oldfield’s

  letter, Ex. 15, at 2, are not privileged. Indeed, no records remain privileged after

  being produced—as the Exculpatory Evidence was—to litigation adversaries for

  use in a public trial.

          (d)     There is no legal barrier that prevents DOJ from disclosing—or, in

  this case, granting consent for Usher to use—records that various entities copied

  and produced to DOJ during DOJ’s investigation. DOJ trial counsel has asserted

  that certain files are the property of DOJ or third parties. E.g., Ex. 9, at 20. That

  assertion is incorrect: records produced in discovery are not the “property” of any



                                    22
                 Case 1:21-cv-00654 Document 1 Filed 03/11/21 Page 23 of 26




                   party or entity in any legal sense. All producing third parties provided DOJ with

                   the at-issue records prior to the entry of any protective order, knowing that the

                   records would be used in DOJ’s investigation, and knowing that the records

                   would be produced to Usher and his codefendants for use in a public trial.

           80.     DOJ’s Touhy restrictions on disclosure of evidence are not even applicable, or

should not be applicable, because the United States, through the OCC, is a party to the OCC

proceeding against Usher.

           81.     Usher is entitled to due process in the OCC enforcement action, because that

action adjudicates important rights. U.S. Const. amend. V.; Goldberg v. Kelly, 397 U.S. 254,

262 (1970). That due process includes the right to present all available defenses. Am. Sur. Co. v.

Baldwin, 287 U.S. 156, 168 (1932). It also includes the right to exculpatory evidence that the

government possesses. Sperry & Hutchinson Co. v. FTC, 256 F. Supp. 136, 142 (S.D.N.Y.

1966). 8

           82.     Typically, the constitutional right to exculpatory evidence “is triggered by the

potential impact of favorable but undisclosed evidence.” Kyles v. Whitley, 514 U.S. 419, 434

(1995) (emphasis added). Here there is no need to hazard a prediction on the Exculpatory




    8
     The court in Sperry, 256 F. Supp. at 142, wrote: “[D]ue process requires the prosecution in
a criminal case to disclose evidence in its possession which may be helpful to the accused.
Presumably, the essentials of due process at the administrative level require similar disclosures.”
See also EEOC v. Los Alamos Constructors, Inc., 382 F. Supp. 1373, 1383 n.5 (D.N.M. 1974)
(“Brady . . . orders that exculpatory information must be furnished a defendant in a criminal case.
A defendant in a civil case brought by the government should be afforded no less due process of
law.”); United States v. Edwards, 777 F. Supp. 2d 985, 997 (E.D.N.C. 2011) (cases holding “that
Brady does not apply to certain civil cases . . . involved merely money or damage to reputation”);
Landry v. FDIC, 204 F.3d 1125, 1137 (2000) (analyzing the FDIC’s compliance with Brady and
Jencks, and finding a Jencks violation).


                                                    23
             Case 1:21-cv-00654 Document 1 Filed 03/11/21 Page 24 of 26




Evidence’s potential impact: The SDNY criminal trial has already established the Exculpatory

Evidence’s capacity to exonerate Usher.

       83.     DOJ’s denial of Usher’s Touhy request was arbitrary, capricious, an abuse of

discretion, not in accordance with law, and contrary to Usher’s constitutional rights.

       84.     Declaratory and injunctive relief to remedy DOJ’s denial of Usher’s Touhy

request would be directed appropriately to all or some of the following defendants: DOJ, the

Attorney General (as head of DOJ), the AAG (as supervisor of the Antitrust Division), and

Oldfield (as the official responsible for DOJ’s denial letter). 5 U.S.C. § 702.

         COUNT TWO: UNCONSTITUTIONAL CONTINUED PROSECUTION
           IN THE ABSENCE OF DISCLOSURE OF THE EXCULPATORY
                      EVIDENCE (OCC DEFENDANTS)

       85.     This Count incorporates by reference the preceding paragraphs of this Complaint.

       86.     The OCC’s action threatens severe penalties against Usher a permanent loss of

livelihood and substantial assets. He is entitled to due process. That due process includes the

right to present all available defenses. It also includes the right to exculpatory evidence that the

government possesses.

       87.     The OCC’s action arises from the same set of facts prosecuted by DOJ to an

acquittal. The OCC’s action revolves around significantly overlapping legal and factual issues.

The criminal trial has already shown the Exculpatory Evidence’s capacity to exonerate Usher.

       88.     The U.S. Government’s own Justice Manual recognizes that the importance of

this evidence and of access to this evidence in a timely manner:

               Government disclosure of material exculpatory and impeachment
               evidence is part of the constitutional guarantee to a fair trial. . . . [A] fair
               trial will often include examination of relevant exculpatory or
               impeachment information that is significantly probative of the issues
               before the court but that may not, on its own, result in an acquittal . . . .
               Due process requires that disclosure of exculpatory and impeachment
               evidence material to guilt or innocence be made in sufficient time to permit

                                                 24
             Case 1:21-cv-00654 Document 1 Filed 03/11/21 Page 25 of 26




               the defendant to make effective use of that information at trial. . . .
               Exculpatory information must be disclosed reasonably promptly after it is
               discovered.

U.S. Department of Justice, Justice Manual § 9-5.001 (2020) (emphasis added). 9

       89.     Where the United States Government possesses already-gathered, already-proven-

to-be-exculpatory evidence, its continued pursuit of administrative penalties against Usher

without making that evidence available to him would offend fundamental fairness and due

process.

       90.     Declaratory and injunctive relief to preclude a continued administrative

prosecution of Usher if the Exculpatory Evidence remains unavailable to him would be directed

appropriately to the OCC, the Comptroller, or both.

                                   PRAYER FOR RELIEF

       For the foregoing reasons, Usher asks the Court to enter an order or orders:

       (a)     Declaring that Usher’s January 14, 2021 Touhy request is meritorious;

       (b)     Declaring that Usher’s constitutional rights entitle him to use the Exculpatory

               Evidence in his defense in the OCC proceeding;

       (c)     Requiring DOJ, the Attorney General, the AAG, and Oldfield to comply with

               Usher’s January 14, 2021 Touhy request forthwith;

       (d)     Requiring the OCC and the Comptroller to terminate the OCC’s action against

               Usher unless he receives timely access to the Exculpatory Evidence; and

       (e)     Granting any other relief as the Court may deem appropriate, including attorney’s

               fees and costs.




   9
     https://www.justice.gov/jm/jm-9-5000-issues-related-trials-and-other-court-proceedings#9-
5.001.


                                                25
           Case 1:21-cv-00654 Document 1 Filed 03/11/21 Page 26 of 26




Respectfully submitted,

Richard Usher

By his counsel,

/s/ J. Mark Gidley
J. Mark Gidley (Bar No. 417280)
White & Case LLP
701 13th Street N.W.
Washington, DC 20005
(202) 626-3609
mgidley@whitecase.com


Michael Kendall (application for admission pro hac vice forthcoming)
Samuel R. Feldman (application for admission pro hac vice forthcoming)
Alexandra I. Gliga (application for admission pro hac vice forthcoming)
White & Case LLP
75 State Street
Boston, MA 02109
(617) 979-3310
michael.kendall@whitecase.com
samuelfeldman@whitecase.com
alexandragliga@whitecase.com




                                             26
